Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being obvious over Tao (U.S. Patent Application Publication 2020/0101563) in view of Ash (U.S. Patent Application Publication 2017/ 0304923) and Wang (U.S. Patent Application Publication 2018/ 0243861) as evidenced by Bruck (U.S. Patent Application Publication 2016/ 0016259)

Regarding claim 1, Tau teaches a method comprising: performing a laser welding by laser welding (Tau, Abstract, laser head 42, method for joining”, via two steps ) by irradiating a laser beam along a welding line with a target output power for the laser welding so that base materials are welded with one another (annotated fig. 8, below weld path 88, “secondary beam travel pattern”); and  before starting the welding along the laser welding line repeatedly moving an irradiation position of the laser beam between a first point and a second point (Tao, Annotated fig. 3, there is movement between Start point and Second point B ;  teaching that it will then move along a welding path is the  Abstract, “primary beam travel pattern” moving along spiral welding path 80 creating molten area 70, fig. 3;  It is noted that there is no figure that captures both steps, but the abstract describes both steps, and the annotated figures reflect them), the first point being a start point of the welding line (annotated Fig. 3, spiraling around the starting point;), and the second point being different from the first point and being not on the welding line (Fig. 3 annotated, second point B).  
However, Tau does not disclose concurrently with the repeatedly moving of the irradiation position “so as to move back and forth” between the first point and the second point, nor “gradually increasing an output power of the laser beam from an initial output power, which is lower than the target output power, to the target output power, the gradually increasing being performed to an extent that does not exceed the target output power. (Tau just discloses the “repeatedly moving”).  
Regarding the limitation repeatedly moving the radiation position “so as to move back and forth” Ash teaches such movement, between two spots to generate a weld pool that it in a direction not in the direction of the welding line (Ash, Fig. 3A; ¶0026). The advantage of such movement back and forth would be to elongate or widen the weld pool as needed, creating the specific start puddle before moving in the welding direction (¶0026, “these embodiments can be used to either elongate or widen the puddle as needed”.).  
Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to substitute the Tau puddle formation with the Ash puddle formation, because the substitution of one known formation of the puddle for another would have yielded predictable results of widening the welding pool.

Regarding the other limitation, Wang teaches “gradually increasing an output power of the laser beam from an initial output power, which is lower than the target output power, to the target output power, the gradually increasing being performed to an extent that does not exceed the target output power. (Wang, ¶0013 “ Regarding the initial stage of advancing the laser beam along the weld path, the laser beam is initially transmitted into the workpiece stack-up assembly and the power level of the laser beam is increased at a controlled rate up to the target power level while the travel speed of the laser beam along the weld path is accelerated up to the target travel speed.”).  The advantage of this is well known,  to form a melt pool with the “likelihood of reducing turbulence that typically causes defects, such as pores or other undesirable inclusions” (Bruck ¶49, teaching the value of gradually increasing power so that it does not cause defects and causes reduced turbulence).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Tau in view of Ash with Wang, to have Tau, during the creation of his weld pool by repeatedly moving the laser, to have the “power density…gradually increased over a predetermined time interval to form the …melt pool” as taught by Wang in order to reduce the likelihood of defect in the melt and ultimately the final product as evidenced by Bruck, in order to achieve a good weld and weld pool without defects or turbulence (possibly resulting in spattering.

[AltContent: textbox ([img-media_image1.png] )][AltContent: textbox ([img-media_image2.png])]

Regarding claim 2, Tao in view of Ash and Wang as evidenced by Bruck teach all the limitations of claim 1, as above, and further teach a method comprising performing the repeatedly moving the irradiation position of the laser beam and gradually increasing the output power of the laser beam to form an initial molten pool at the start point (Tau, fig. 3, Abstract “molten metal portion 70”).

Regarding claim 6, Tao in view of Ash and Wang as evidenced by Bruck teach all the limitations of claim 1, as above, and further teaches a manufacturing method wherein a straight line passing through the first point and the second point intersects with a tangent line of the welding line at the first point (Tao, Annotated fig. 3, above; in the figure above, a line going through the Start Point and the Second Point B is tangent with the secondary Beam travel pattern).  
Regarding claim 7, Tao in view of Ash and Wang as evidenced by Bruck   teach all the limitations of claim 1, as above, and further teach a manufacturing method wherein a straight line passing through the first point and the second point is orthogonal to a tangent line of the welding line at the first point (Tao, Annotated fig. 3, above; in the figure above, a line going through the Start Point and the Second Point ‘B’ is orthogonal to the direction of the secondary travel pattern).  
Regarding claim 8, Tao in view of Ash and Wang as evidenced by Bruck   teach the limitations of claim 1, as above, and further teach a manufacturing method wherein the laser beam is a fiber laser beam (Tao, ¶28, “Some notable solid-state lasers that may be used are a fiber laser”).

Claims 4 is/are rejected under 35 U.S.C. 103 as being obvious over Tao (U.S. Patent Application Publication 2020/0101563) in view of Ash (U.S. Patent Application Publication 2017/ 0304923) Wang (U.S. Patent Application Publication 2018/ 0243861) and further in view of Yang (U.S. Patent Application Publication 20180141158).as evidenced by Bruck (U.S. Patent Application Publication 2016/ 0016259).
Regarding claim 4, Tao in view of Ash and Wang as evidenced by Bruck   teach all the limitations of claim 1, as above, but does not further teach a manufacturing method wherein an irradiation spot of the laser beam in the second point overlaps at least- 15 - part of an irradiation spot of the laser beam in the first point.  First of all, , it is noted, that while the first point must be the starting point, the second point may be placed at a point so that, in performing our method, it can be interpreted that the prior art invention meets the claim language, similar to how second- points are designated for claims 7 and 8 above.  In Tao, it is apparent that the laser spiral paths are very close to each other, possibly even abutting (Tao, fig. 3), but there is no indication that they overlap.  However, Yang teaches that such welding spiral paths can overlap (Yang, ¶0009, “the one or more nonlinear inner weld paths overlaps … at least one adjacent portion of the same inner weld path”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao with the teaching of Yang, to have the start point irradiation spot overlap with an adjacent point (secondary point) as the path is spiraling out (Yang, Figs. 4A-4F) in order to ensure to create a weld zone that is thoroughly connected, smoother in transition of welds (the weld and subsequent cooling being more homogenous across the entire pool) and it gives a chance to let “vapor escape” to help get rid of potential defects in the weld pool (Yang, ¶0012).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (U.S. Patent Application Publication 2020/0101563) in view of Ash (U.S. Patent Application Publication 2017/ 0304923) and Wang (U.S. Patent Application Publication 2018/ 0243861).as evidenced by Bruck (U.S. Patent Application Publication 2016/ 0016259) and further in view of Yamamoto (U.S. Patent Application Publication 2017/ 0259380).

Regarding claim 9, Tao in view of Ash and Wang as evidenced by Bruck   teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes stepwise increasing the output power of the laser beam.  However,  Yamamoto teaches “stepwise increasing the output power of the laser beam” to create a weld pool  (Yamamoto, ¶0025, “stepwise”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results. 

Regarding claim 10, Tao in view of Ash and Wang as evidenced by Bruck  ,  teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes: stepwise increasing the output power of the laser beam at times associated with timing of the movement of the irradiation position of the laser beam between the first point and the second point.  However,  Yamamoto teaches “stepwise increasing the output power of the laser beam” to create a weld pool  (Yamamoto, ¶0025, “stepwise”).  It invariably would be timed with the irradiation position of the laser beam that is repeatedly moving.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results (Yamamoto, ¶0025).

Regarding claim 11, Tao in view of Ash and Wang as evidenced by Bruck   teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes linearly increasing the output power of the laser beam.   However,  Yamamoto teaches “linearly increasing the output power of the laser beam” to create a weld pool  (Yamamoto, ¶0025, “linear”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results (Yamamoto, ¶0025).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (U.S. Patent Application Publication 2020/0101563) in view of Ash (U.S. Patent Application Publication 2017/ 0304923) and Wang (U.S. Patent Application Publication 2018/ 0243861).as evidenced by Bruck (U.S. Patent Application Publication 2016/ 0016259) and further in view of Yamamoto (U.S. Patent Application Publication 2017/ 0259380) and Klinstein (U.S. Patent 9,688,017)

Regarding claim 12, Tao in view of Ash and Wang as evidenced by Bruck   teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes dividing a step of the increasing the output power of the laser beam into first and second steps, in which an output pitch is smaller in the first step than in the second step.  However, Yamamoto teaches that you can gradually step up the power of the laser beam (Yamamoto, ¶0025, “stepwise”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results.  As well, although Yamamoto does not teach that the pitch is smaller for the first laser step compared to the second laser step, having the first laser step have a smaller pitch than the second laser step would be obvious to try, given that there are only three options: having the first pitch be larger than the second pitch, having the second pitch be larger than the first pitch, and having the pitches be equal.  For instance, also, it is noted, to have a larger pitch on the first welding step is taught in Klinstein (Klinstein, fig. 4, S1a to S1b and then does S1b to S1c).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck with the teachings of Yamamoto and Klinstein, to have the laser welding be stepwise wherein the pitch is as claimed, in order to reduce the potential defects in the melt and splashing in creating the pool and the weld,  and to also look to trying the best pitch sizes to achieve the desired weld pool and seam, and this would be done through routine experimentation, and trying obvious options.

Response to Arguments
Applicant’s arguments filed 24 October 2022 with respect to claim(s) 1, 2, 4, 6-12 have been considered but are not persuasive.
Specifically, applicant argues that the added the limitation of gradually increasing the laser beam would not have been obvious to combine with Tao (Remarks, pp. 6-7).  However, it is noted in the combination above, that it is very well recognized in the art to gradually increase the power when creating a welding seem to reduce turbulence and splatter of the weld pool.  Here, as well, increasing the power gradually until a target is reached, as claimed, would reduce the turbulence in the weld pool as the initial melting occurs, and then the target can be maintained for further welding along any seam.  Thus it would have been obvious to combine the teachings of the prior art references, and applicant’s arguments are not persuasive.
Additionally, applicant argues that, in the amended claims, Tao does not teach “moving an irradiation position of the laser beam so as to move back and forth between a first point and a second point” (Remarks, pp. 7-8).  Applicant’s arguments are moot because the new ground of rejection.  Specifically, that the back and forth movement would be substituted in as known way of making weld pools wider as taught in Ash.


Please contact examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761